DETAILED ACTION
This action is responsive to Applicant’s response filed 11/17/2021.  
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 11/17/2021 which clarify the structure and configuration of the first RAID data storage devices, the second RAID data storage devices, the first RAID storage controller device, and the second RAID storage controller device of the claimed invention, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. As well, the Applicant’s remarks filed 11/17/2021 have been fully considered, and the remarks on pg. 12-14 of the response, regarding the previously applied prior art in view of the clarifying amendments, are considered persuasive.
The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of an information Handling System (IHS) and method for providing scalable Redundant Array of Independent Disks (RAID) storage controller devices featuring the specified RAID storage controller, chassis, storage device connector, switch, and NTB subsystem configuration and communication, for such, configured with all of the limitations in conjunction with one another as claimed by Applicant to form the independent claims 1, 7, and 14. The specific limitations of the Applicant’s claimed invention in conjunction 
Dependent claims 2-6, 8-13, and15-20 are directly dependent from claims 1, 7, and 14 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184